In an action to foreclose a mortgage, the defendants Kimberlee M. Young and Anthony T. Young appeal from an order of the Supreme Court, Orange County (Owen, J.), dated July 15, 2008, which denied their motion, inter alia, to vacate a final judgment of foreclosure and sale of the same court dated March 24, 2008.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court did not err in determining that they waived the issue of standing by failing to timely appear or answer (see CPLR 3211 [a] [3]; [e]; HSBC Bank, USA v Dammond, 59 AD3d 679 [2009]; Wells Fargo Bank Minn., N.A. v Mastropaolo, 42 AD3d 239 [2007]).
In light of this determination, we need not reach the appellants’ remaining contention. Rivera, J.P., Florio, Miller and Austin, JJ., concur.